Citation Nr: 0312372	
Decision Date: 06/10/03    Archive Date: 06/16/03

DOCKET NO.  96-28 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to disability compensation under the provisions 
of 38 U.S.C.A. § 1151 for additional disability claimed to be 
the result of left hip surgery and other VA medical treatment 
obtained in 1994.


REPRESENTATION

Appellant represented by:	Christopher A. Glaser, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) Pittsburgh, Pennsylvania, 
Regional Office (RO).

The veteran and his spouse provided testimony in support of 
the veteran's appeal at a Central Office Hearing that was 
chaired by the undersigned in Washington, D.C., in September 
1998.  A transcript of that hearing has been made part of the 
veteran's claims folder.  The Board then denied the matter on 
appeal in a June 2000 decision, which the veteran appealed to 
the United States Court of Appeals for Veterans Claims ("the 
Court").

By Order dated in March 2001, the Court vacated the June 2000 
Board decision and remanded the case for additional 
development and re-adjudication.  The Board, pursuant to the 
provisions of 38 C.F.R. § 19.9(a)(2) (which allowed the Board 
to undertake the action necessary for a proper appellate 
decision), undertook additional development, securing copies 
of additional VA medical records that are pertinent to the 
veteran's claim.  Thereafter, by letter dated in November 
2002, the Board provided notice to the veteran of the newly-
obtained evidence.  No specific reply to this letter was 
received from the veteran or his private attorney.


REMAND

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  In this 
case, the Board attempted to fulfill the VCAA requisite of 
notification by means of the November 2002 letter in which 
the veteran was advised of the newly-obtained evidence and of 
his right to submit additional evidence and/or argument in 
support of his appeal.  

As indicated earlier, the Board undertook additional 
development of the veteran's claim, securing additional VA 
medical records that are pertinent to this matter.  However, 
since undertaking this additional development, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated 38 C.F.R. § 19.9(a)(2) because, in 
conjunction with the amended rule codified at 38 C.F.R. 
§ 20.1304, it allowed the Board to consider additional 
evidence without having to remand the case to the agency of 
original jurisdiction for initial consideration and without 
having to obtain the appellant's waiver.  The Federal Circuit 
also invalidated 38 C.F.R. § 19.9(a)(2)(ii) (which allowed 
the Board to provide the notice required by 38 U.S.C. 
§ 5103(a) and § 3.159(b)(1) and provided the claimant not 
less than 30 days to respond to the notice), because it is 
contrary to 38 U.S.C. § 5103(b), which provides the claimant 
one year to submit evidence.  See Disabled American Veterans 
v. Sec'y of Veterans Affairs, Nos. 02-7304, -7305, -7316, 
2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 2003).  

Consequently, the Board no longer has the authority to 
provide initial notice of the VCAA or decide claims based on 
the new evidence that it develops or obtains without 
obtaining a waiver from the appellant of his or her right to 
have one year to submit additional evidence or have the new 
evidence initially considered by the RO.  No such waiver is 
of record in this case.  The result is that the RO must 
review the evidence developed by the Board and adjudicate the 
claim considering the newly obtained evidence, as well as 
evidence previously of record.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
See 38 U.S.C.A. §§ 5102, 5103 and 5103A 
(West 2002); 38 C.F.R. § 3.159 (2002).  
Particularly, the RO must notify the 
veteran of the applicable provisions of 
the VCAA, including what evidence is 
needed to support his claim, what 
evidence VA will develop, and what 
evidence the veteran must furnish.

2.  Thereafter, the RO should re-
adjudicate the veteran's claim of 
entitlement to disability compensation 
under the provisions of 38 U.S.C.A. 
§ 1151 for additional disability as a 
result of left hip surgery and other VA 
medical treatment in 1994, taking into 
consideration the above-mentioned 
evidence obtained by the Board, as well 
as evidence previously of record.  If the 
benefit sought on appeal remains denied, 
the veteran and his private attorney 
should be provided a supplemental 
statement of the case (SSOC) and provided 
an appropriate period of time for 
response.  Thereafter, the case should be 
returned to the Board.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action until notified.  
He has, nevertheless, the right to submit additional evidence 
and argument on the matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge
      Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




